Citation Nr: 1640883	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  06-32 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.
      
2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2007.  A copy of the transcript is of record.  The Board remanded the appeal for additional development in March 2008 and denied the claims in November 2010.  The Veteran appealed the November 2010 Board decision to the Veterans Claims Court.  In July 2011, the Court Clerk vacated the November 2010 Board decision and remanded the case for readjudication in compliance with a Joint Motion for Remand (JMR).  

The Board remanded again in March 2012 then subsequently denied the claims in July 2013.  The Veteran again appealed to the Veterans Claims Court and in March 2015, the Court Clerk again vacated the Board's decision and remanded the case for readjudication in compliance with a March 2015 JMR.  

Pursuant to the March 2015 JMR, the Board remanded the appeal in July 2015 for outstanding VA treatment records and for a VA psychiatric examination.  The requested development was completed and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).



FINDINGS OF FACT

1.  An acquired psychiatric disorder was not shown in service, not shown for years, and is not related to service. 

2.  Symptoms of hypertension were not chronic in service or continuous since service separation and hypertension did not manifest to a compensable degree within one year of service separation.

3.  Currently-diagnosed hypertension is not related to service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include depression, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1154, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016). 

2.  Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 1154, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Depression is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and the Veteran has not been diagnosed with psychosis.  Therefore, the provisions of 38 C.F.R. § 3.303 (b) do not apply to that claim.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as psychosis and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1 (m).  While VA's General Counsel has interpreted that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990, see VAOPGCPREC 7-99, service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, 237 F.3d at 1381.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Acquired Psychiatric Disorder

The Veteran contends that the currently-diagnosed depression is related to mood swings which he experienced in service.  During December 2007 Board hearing testimony, he did not identify any psychiatric treatment in service, but reported that one of his superior officers had wanted an evaluation on him based on his mood swings.  

Service treatment records do not reflect any psychiatric treatment, complaints, or diagnoses in service.  While the record includes an illegible copy of service personnel records supplied from microfiche, this is shown to be the best copy available.  The service treatment records, which were separately scanned off of a hard copy, appear complete, are fully legible, and include April 1980 enlistment and July 1983 separation examination reports.  

Service treatment records show no evaluations or complaints related to psychiatric symptoms in service.  The separation examination revealed normal clinical findings on psychiatric evaluation, and the Veteran self-reported having no history of depression, excessive worry, or nervous trouble on an associated Report of Medical History.  With a normal examination and self-denying psychiatric symptoms, it is reasonable to conclude that he was not experiencing symptoms of depression or mood swings in service.  

Additionally, while service personnel records are not legible, VA psychiatric treatment records dated in February 2008 show that the Veteran denied having any combat experience and denied any Article 15's or disciplinary problems in service suggesting that he was not having any psychiatric symptoms that were interfering with his duties.  These statements made to his VA health care provider are credible as they were made during the course of psychiatric treatment, and were not made for compensation purposes.  Thus, the absence of complaints in service treatment records related to mood swings, and the denial of disciplinary problems in service tends to conflict with the assertion that he was written up or otherwise evaluated in service based on reported mood swings.  

The Veteran testified that the first time he was treated at VA for depression around 1986.  He testified that his private physician recommended that he go to the VA Medical Center (VAMC) to seek help.  All available medical records from the VAMC have been obtained, and include both a hard copy of the clinical treatment records and his electronic medical records.  The record shows, inconsistent with his testimony, that he was first treated for an acquired psychiatric disorder in January 1989, and not 1986.

Clinical intake records dated in January 1989 show that the Veteran was admitted based on a diagnosis of depression with suicidal ideation.   A Medical Certificate shows that he was initially brought in by family and, "Doesn't know why he is here."  At that time, he presented with a several month history of depression and claimed that he had a suicidal attempt several weeks ago with some pills, dating the onset of symptoms to several years after service separation.  

At the time of the 1989 hospitalization, it was recommended that the Veteran be admitted for formal voluntary psychiatric care, Step I with suicidal precautions.  An admission summary, completed later that same day, indicates that he was accompanied by his brother, sister, and wife and was admitted on formal voluntary orders by a physician for suicidal precautions.  It was noted that he had been separated from his wife for three weeks, after they had an argument, and that he was staying with his grandmother.  Additionally, he was unemployed, last worked two weeks prior, and then went to a doctor.  He was discharged five days later with a diagnosis of chronic alcohol intoxication with secondary hallucinations and violent episodes.  An evaluation for an alcohol detoxification program was recommended.  There was no mention of a relationship between his symptoms and service or that the symptoms were of longstanding duration.

The Veteran continued to receive outpatient mental health treatment and medication management for depression at VA from February to May 1989.  Electronic medical records from the VAMC indicate that he did not appear for later mental health appointments in 1989 and was not seen again for care until April 1997.  In April 1997, he complained of a two months history of depression and some suicidal ideation and was hospitalized.   He was also started on a detoxification program.   In May 1997, he was diagnosed with depression with suicidal ideation and alcohol abuse.  

The Veteran has continued to receive intermittent treatment for depression and substance abuse at VA since that time.  VA treatment records show that the earliest evidence of a diagnosis of depression was during the 1989 admission.  A June 2007 VA psychiatric treatment report identifies a history of drinking that became a problem at age 28, which also coincides with the 1989 admission.  

The Veteran provided lay evidence in support of his claim from C.H. in December 2011.  C.H. indicated that he knew the Veteran prior to service, and discussed his post-service symptomatology.  C.H. reported that the Veteran had no health problems until after he was discharged from service.  Of note, C.H. did not discuss any behavioral changes witnessed in service, but instead, identified symptoms and behavioral changes witnessed post service.  In that regard, he reported that the Veteran became isolated from friends, talked about harming himself, killing himself, and could not get along with family members.  

As a layperson, C.H. is credible in identifying a post-service onset of symptoms related to depression, leading up to a 1989 VA hospital admission, as his observations are consistent with findings shown prior to the 1989 VA hospital admission.  However, the history of treatment and dates provided by C.H. are not accurate as they are inconsistent with findings from VA treatment records.  Therefore, more probative weight is assigned to the contemporaneous findings in VA medical records with regard to identifying dates of treatment and the circumstance of treatment.  

While both the Veteran and C.H. identify initial treatment at VA in 1986 or 1987, after referral by the Veteran's private physician, the record shows that he did not seek initial treatment at VA until 1989 and that he did not personally seek an appointment, but was rather brought in by family members, initially unaware of why he was being hospitalized.  C.H. indicated that the Veteran's private physician advised him to seek treatment at the VA Hospital due to complaints of chest pain, that he made an appointment, and ever since that appointment, he was in and out of VA hospitals around 1987.  

However, the record shows that the Veteran did not seek VA treatment for complaints of chest pain until 2005, many years after his initial hospital admission.  Complaints of chest pain were not noted in conjunction with the 1989 admission, or in conjunction with subsequent psychiatric treatment or hospitalization in 1997, 1999, or 2001.  The record shows that he was first seen at VA for angina and assessed with hypertension in September 2005 and had further complaints related to chest pain 2007.  Due to the inaccuracies in the Veteran and C.H.'s statements, and inconsistencies with findings in VA medical records, the medical history provided by the Veteran in lay testimony and by C.H. is assigned less probative weight.  

Next, the weight of the evidence shows that the currently-diagnosed depression is not related to service.  Specifically, during a December 2015 VA examination, the Veteran reported that his first mental health treatment was at the VAMC around 1987.  However, the examiner noted that VA medical records from Shreveport show that the earliest treatment was in 1989.  The Veteran denied receiving any mental health treatment in service.  He indicated that he began treatment at VA due to suicidal ideation and heavy alcohol use, and reported that his next mental health treatment was in 1997.  At that time, he enrolled in a 30 day substance abuse program with follow-up after this.  He was seen for additional substance abuse treatment programs in 2000 and 2006.  

Based on examination of the Veteran and a review of the record, the examiner opined that a major depressive disorder, recurrent, was less likely than not related to service.  The examiner reasoned that service treatment records were silent with regard to complaint or treatment for depression or any mental health condition, and during a July 1983 separation examination, the Veteran denied any mental health concerns.  He noted that during an April 1980 health assessment completed at enlistment, the Veteran also denied any mental health concerns.  The examiner reasoned that the Veteran's first mental health/substance abuse treatment occurred six years following discharge. 

The December 2015 VA opinion with regard to the post-service onset of major depressive disorder is probative as it is based on a fully accurate factual background, which, consistent with the evidence of record shows that an acquired psychiatric disorder had its onset approximately six years after the Veteran's separation from service, just prior to the 1989 hospital admission.  While he contends that depression is related to the presence of mood swings in service, he is not competent to provide an opinion as to whether depression, first diagnosed years after service separation, is related to any reported mood swings in service as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of such a diagnosis and his lay assertions attempting to relate depression to service are of lesser probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Moreover, the Veteran has not provided an accurate history with regard to his initial psychiatric treatment.  He testified in December 2007 that he was treated for depression in 1986 after a referral by his private physician.  However, VA treatment records show that he was first seen for depression in 1989, six years after service separation when he was brought to VA by his family members, with the onset of depression noted in the medical record to be several months earlier.  The contemporaneous record is inconsistent with his report of self-referral after consulting with his private physician and these inaccuracies weigh against the credibility of his more current recollections.  Accordingly, the December 2015 medical opinion, which is based on an accurate history as shown by the medical record, is more probative than the Veteran's lay assertions attempting to relate depression to claimed mood swings in service.  

With regard to the Veteran's diagnosed substance dependence or alcohol dependence, the December 2015 examiner stated that the Veteran was first treated for both depression and substance abuse six years after service separation, consistent with findings in VA treatment records.  The evidence of record does not otherwise establishing that alcohol or drug abuse is caused by a primary service-connected disability.  See VAOPGCPREC 7-99; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, service connection is not warranted for diagnosed substance or alcohol abuse.

For these reasons, a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include depression, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  

Hypertension

The Veteran contends in December 2007 Board hearing testimony that hypertension is related to stress, that his blood pressure was a little high in service and that he was first put on medication in the 1980s for high blood pressure when he first sought mental health treatment.  He testified that he got off of medications himself, but was put back on medication for hypertension in 2005.  He reported that he had symptoms of chest pains and breathing problems in 2005, and began receiving treatment for these problems at a VAMC in 2005.  He also maintains that he also had chest pain in service, but was told that it was probably heartburn.   

Turning to the medical evidence, the Veteran has a current diagnosis of hypertension.  VA treatment records show that hypertension was first diagnosed in September 2005.  The record reflects continued treatment for hypertension since that time. 

Nonetheless, the weight of the evidence shows that symptoms of hypertension were not chronic in service or continuous since service separation.  For reference purposes, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  See Veterans Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)).  A diagnosis of hypertension requires 2 or more readings on at least 3 different days.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1).

A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  Id. 

Service treatment records do not identify complaints, diagnosis, or treatment related to hypertension or even elevated blood pressure readings in service.   Hypertension was not indicated on an April 1980 enlistment examination.  A June 1982 blood pressure reading was 104/62.  A blood pressure reading on a July 1983 separation examination was 110/80.  Clinical findings for the chest, heart, and vascular system were normal at separation and the Veteran reported having no history of high or low blood pressure on an associated Report of Medical History.  Therefore, the service treatment records do not show hypertension in service or any symptoms reasonably attributed thereto.

Next, symptoms of hypertension were not identified at the time of the July 1983 separation examination and blood pressure readings taken that day did not identify systolic blood pressure readings at 160 mm or greater or diastolic blood pressure readings at 100 mm or greater, or continuous medication for control of hypertension in service or within one year of service separation.  Moreover, the Veteran denied having a history of high or low blood pressure at separation.  Post-service treatment records do not reflect hypertension symptoms or treatment until 2005, more than two decades after discharge.  

Therefore, the evidence shows that hypertension did not manifest to a degree of 10 percent or more within one year of service separation.  As noted above, a diagnosis of hypertension was not shown by the record until 2005.  The Veteran contends that he was first put on medication in the 1980s for high blood pressure, when he first sought mental health treatment.  The record, however, shows that he first received mental health treatment at VA in 1989, several years after service separation.  Thus, as noted below, even if he had treatment for hypertension at the time of the 1989 hospitalization, this was several years after discharge and the one-year presumption does not apply. 

To that end, the Veteran has credibly identified an evaluation for high blood pressure during his first VA hospital admission in 1989.  Specifically, VA treatment records dated in January 1989 show that he was admitted a blood pressure reading of 146/91.  Subsequent blood pressure readings taken over the next four days were as follows: 120/100, 100/62, 140/80, 130/86, 139/90, 110/76, and 108/76.  While the evidence shows at least one elevated blood pressure reading in 1989, hypertension was not diagnosed in 1989 based on repeat blood pressure readings taken over a course of several days.  

Similarly, hypertension was not diagnosed during subsequent VA hospitalizations in 1997, 1999, and 2001.  During hospitalization for a domiciliary care program from February 2001 to June 2001, the Veteran specifically denied having hypertension.  This statement made during the course of medical treatment is more probative than any current assertion indicating that symptoms of hypertension were present in service.  The record shows, instead, that he was initially diagnosed with hypertension in September 2005.  Even if the elevated blood pressure readings taken in 1989 could be related to current hypertension, these elevations were recorded several years after service separation with no concurrent diagnosis of hypertension.  

Next, the evidence of record does not otherwise tend to establish a nexus between currently-diagnosed hypertension and service.  While the Veteran contends that his blood pressure was a little high in service, service treatment records do not document any elevated blood pressure readings in service.  Insomuch as he testified that he had chest pain in service, he reported that such chest pain was assessed as heartburn.  

Service treatment records, which appear to be complete, do not reflect elevated blood pressure readings or complaints related to chest pain in service.  In-service chest x-rays dated in June 1983 were not associated with any clinical record or complaint, but instead were taken one day prior to the completion of a July 1983 separation examination.  X-rays noted a prominent right lateral fissure to the lung with no indication of acute cardiopulmonary disability.  There is no indication in the record either at the time or since that a lateral fissure of the lung was related to hypertension.  Moreover, no cardiopulmonary disability was shown.  

Because no elevated blood pressure readings or complaints of chest pain were shown in service treatment records, the Veteran's more recent statements as to having such symptoms in service are less credible as they were made for compensation purposes and are inconsistent with the record.  See Kahana v. Shinseki, 24 Vet. App. 428, 439   (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

While the Veteran contends that hypertension is related to service, as a lay person, he is not competent to provide an opinion regarding the nexus between diagnosed hypertension and any assertion of chest pain or high blood pressure in service as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology for the diagnoses of hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Further, he submitted internet articles in January 2012 addressing the effects of hypertension generally.  These articles, however, do not address causation, nor do they tend to relate hypertension to any event, symptoms, or findings in service.  Absent evidence of a nexus between the currently-diagnosed hypertension and service, service connection is not warranted.  

Further, the Veteran contends that service connection is warranted for hypertension as secondary to stress or depression.  Because service connection for an acquired psychiatric disorder has not been established and because he has no other service-connected disabilities, service connection is not warranted for hypertension as secondary to a service-connected disability.  See 38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

For these reasons, the Board finds that the weight of the evidence is against service connection for hypertension on both a direct and secondary basis.  Because the preponderance of the evidence is against the claim for service connection, the appeal is denied and the benefit of the doubt doctrine is not for application.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA has met its duties to notify and assist.  

The RO issued March 2006 preadjudicatory notice to the Veteran which met the VCAA notice requirements.  VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, VA examinations, and lay statements and testimony have been associated with the record.  

Pursuant to the March 2015 JMR, the Board remanded the appeal in July 2015 for outstanding VA treatment records from the VAMC dated prior to 1997.  In March 2016, the Agency of Original Jurisdiction (AOJ) requested all of the treatment records from the VAMC dated from July 1983 to 1997.  Thus, all available records from the VAMC have been obtained and have been associated with the record, to include scanned clinical records, records of hospitalization, and electronic medical records.  As all requested records from have been obtained, the Veteran initiated treatment at VA in January 1989, and not in 1986 or alternately in 1987 as he asserts in lay statements.  No prior VA treatment was indicated or identified in the medical record and further efforts to obtain VA medical records dated prior to January 1989 would be futile. 

Next, with regard to service personnel records, the March 2015 JMR provides that as these records on microfiche are either barley legible, or not legible at all, the Board is under a "heightened duty to consider and discuss the evidence of record and supply well-reasoned bases for its decision.  See Washington v. Nicholson, 19 Vet. App. 362 371 (2005).  The record shows that the best available copy of service personnel records have been obtained in this case.  As the Board is under a heightened duty to consider the evidence, and in the absence of findings from personnel records, the Board requested a VA examination to address the claim for service connection for an acquired psychiatric disorder.  

The Veteran was afforded a VA psychiatric examination in December 2015.  The examination and opinion obtained are adequate as the opinion was based on examination of the Veteran and a review of the record, and the examiner included adequate reasoning for the medical opinion provided.  The JMR provides that the Veteran reported a "history of bipolar disorder in his family," and directed the Board to discuss whether his claim encompasses this condition.  

Significantly, a bipolar disorder has not been diagnosed nor was it diagnosed during the more recent December 2015 VA examination.  Thus, while all of the Veteran's psychiatric diagnoses and symptoms, and his contentions, have been considered in addressing his claim for an acquired psychiatric disorder under Clemons v. Shinseki, 23 Vet. App. 1 (2009), further development is not necessary to address a diagnosis of bipolar disorder, as such a diagnosis is not shown.  

The Veteran was not afforded an examination to address hypertension.  As discussed above, because the weight of the evidence demonstrates that he had normal blood pressure readings in service, no symptoms related to hypertension in service, and because the evidence of record does not indicate that current hypertension may be associated with service, an examination is not required.  Additionally, because service connection has not been established for any acquired psychiatric disorder, an opinion is not necessary to address the contention that hypertension is secondary service claimed depression.  

There is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for hypertension because there is no relevant injury, disease, or event in service to which the currently-diagnosed hypertension could be related by competent opinion.  As such, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, VA has fulfilled the duties to notify and assist.


ORDER

Service connection for an acquired psychiatric disorder, claimed as depression, is denied.

Service connection for hypertension is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


